Citation Nr: 1021306	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease. 

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a torn medial meniscus of the 
right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from August 26, 1968 to 
December 23, 1968.  He also had multiple periods of active 
duty for training with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in San Juan, the Commonwealth of Puerto Rico, which 
granted service connection with an evaluation of 10 percent.  

The Veteran, through his representative, intends to raise 
claims for secondary service connection of depression, 
secondary service connection claims for left knee and ankle 
disorders.  The issues are referred to the RO for proper 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that further development is 
necessary in the present case.  Although the Board regrets 
the additional delay, a remand is necessary to ensure that 
due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran's right knee degenerative joint disease 
disability arises from an already service-connected torn 
meniscus.  Historically, the Veteran's right knee was rated 
as 10 percent disabling for a torn meniscus, in April 1976.  
In June 2006, he requested an increased rating and was 
provided with a VA examination in August 2006.  At the August 
2006 VA examination, he was diagnosed with right knee 
degenerative joint disease in addition to the right knee 
meniscus tear.  In December 2006, the right knee meniscus 
tear was continued as 10 percent disabling.  

In January 2007, the RO sent the Veteran a VCAA letter in 
order to develop the right knee degenerative joint disease 
claim raised by the August 2006 VA examination.  A VA records 
evaluation was obtained in January 2007, and the examiner 
determined that the Veteran's degenerative joint disease was 
due to the service-connected torn meniscus.  Thus, in 
February 2007, he was granted service connection for the 
degenerative joint disease which was evaluated as 10 percent 
disabling.  In March 2007, the Veteran appealed the February 
2007 disability rating and contends that his disability is 
worse than the currently assigned evaluation.   

As noted above, the RO issued a rating decision in December 
2006 that continued the 10 percent rating assigned to the 
residuals of a torn medial meniscus of the right knee under 
Diagnostic Code 5257.  In a statement received in August 
2007, the Veteran specifically claimed that his right knee 
disability caused increased problems with stability.  The 
assignment of disability ratings under Diagnostic Code 5257 
considers whether there is severe, moderate, or slight 
subluxation or instability of the knee.  The Board therefore 
liberally construes the Veteran's August 2007 statement as a 
notice of disagreement with the rating assigned to his 
residuals of a torn medial meniscus of the right knee.  The 
Veteran was not afforded a SOC addressing these issues.  As 
such, the claim must now be remanded to allow the RO to 
provide the Veteran with an appropriate SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  

Further, the Board finds that a remand is necessary in order 
to afford the Veteran a VA examination so as to determine the 
current nature and severity of his right knee disability as 
he has not yet had a VA examination to assess the severity of 
his degenerative arthritis.  The Board notes that the most 
recent VA examination is now nearly four years old.   The 
examination was an examination for the purpose of evaluating 
his torn meniscus, not his degenerative arthritis.  No range 
of motion testing was done following repetitive use.  Given 
his contentions, the length of time since the last 
examination, and the lack of range of motion testing on 
repetitive use, the Board finds that a VA examination is 
needed to assess his current level of disability of his right 
knee degenerative joint disease.  

The Board also observes that the record reflects that the 
Veteran receives treatment through the Ponce, Commonwealth of 
Puerto Rico VA outpatient clinic.  The most recent records 
are dated in August 2007.  VA has a duty to request all 
available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  As such, while on remand, any 
outstanding treatment records from the Ponce, Commonwealth of 
Puerto Rico, VA outpatient clinic dated from August 2007 to 
the present should be obtained.

The Veteran must be advised of the importance of reporting to 
any scheduled examinations and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA outpatient clinic in Ponce, 
Commonwealth of Puerto Rico for the 
period from August 2007 to the present.  
Any negative response should be noted in 
the claims file.

2.  Provide the Veteran with a SOC as to 
the issue of entitlement to an evaluation 
in excess of 10 percent for service-
connected the residuals of a torn medial 
meniscus of the right knee. The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

3.  Make arrangements for the Veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
right knee disability.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, 
incoordination, and after repetitive use.  

Further, if the Veteran perfects his 
appeal on the issue of entitlement to a 
disability rating in excess of 10 percent 
for the residuals of a torn medial 
meniscus of the right knee, the examiner 
should also be asked to comment on 
whether he has instability of the right 
knee.  Any instability of the right knee 
should be best described as slight, 
moderate, or severe.

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected right knee 
disability with a full description of the 
effects this disability has upon his 
ordinary activities.  The examiner should 
also fully describe the impact this 
disability has on the Veteran's economic 
adaptability.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
initial rating claim should be 
readjudicated.  Consideration should also 
be given to the Veteran's claim for an 
increased rating for the residuals of a 
torn medial meniscus of the right knee 
and entitlement to a total disability 
evaluation based on individual 
unemployability, if warranted.  If any 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


